Grason, J.,
delivered the opinion of the Court.
By the record it appears that the appellant in this case filed his bill in the Circuit Court for Frederick County for an injunction to restrain the appellee, a municipal corporation, from collecting taxes imposed upon his property by it for municipal purposes. It appears that by the Act of the General Assembly of Maryland, passed at the January session, 1870, chap. 814, the corporate limits of the City of Frederick were extended as therein specified, and that the land of the appellant, upon which the tax was assessed, was included within the corporate’ limits of the city, by said extension.
*77The grounds upon which the injunction is sought to be maintained is, first, that the Act of Assembly in question is unconstitutional, and second, if constitutional, that the appellant’s land, being farming land, is not liable to taxation as city property.
1st. The ground on which it is claimed that the Act of 1810 is unconstitutional is, that the imposition of the tax is in effect taking private property for public use, without compensation, and is therefore in violation of the fortieth section of the third Article. This provision of the Constitution is a limitation on the exercise of the right of eminent domain, and has no reference whatever to the taxing power. It is not alleged in the hill of complaint that the appellee is about to take possession of land with the intention of appropriating it to the use of the corporation or the public, but it alleges only that taxes for municipal purposes have been assessed and levied upon his property within the extended limits of the city, and prays that the city authorities and tax collector may be enjoined from further proceedings for the collection of said taxes, so assessed and levied, and that the Act of 1810 may be declared unconstitutional and void. The right of eminent domain and the taxing power are not the same. The distinction between them is clearly drawn by the authorities. “Taxation exacts money or services from individuals, as and for their respective shares of contribution to any public burthen. Private property taken for public use by right of eminent domain is taken, not as the owner’s share of contribution to a public burthen, but as so much beyond his share. Special compensation is, therefore, to be made in the latter case, because the government is a debtor for the property so taken; but not in the former, because the payment of taxes is a duty, arid creates no obligation to repay, otherwise than in the proper application of the tax.” See The People vs. Mayor, &c. of Brooklyn, 4 Comstock, 423, 425 ; Moale vs. Mayor and City Council of Baltimore, 5 Md., *78320. It is very clear, therefore, that the Act of 1870, chap. 314, is not obnoxious to the objection that it is in violation of the 40th sect, of the 3rd Art. of the Constitution. That the Legislature had the power to pass the Act is equally clear. The Legislature has the power to create municipal corporations, to amend their charters, enlarge or diminish their powers, extend or limit their boundaries, consolidate two or more into one, overrule their legislative action whenever it is deemed unwise, impolitic or unjust, and even abolish them altogether, in the legislative discretion. Cooley’s Const. Lim., (3rd Ed.) 192, note and cases there cited. Mayor & City Council of Baltimore vs. The State, 15 Md., 381. The Legislature having this constitutional power, the exercise of it is wholly within its discretion, and it can in no wise be controlled by the Courts. If the exercise of the power operates injuriously upon either the municipal corporations or individuals, redress can be had from the legislative power alone. But it was further contended that the powers conferred on the municipal corporation of Frederick are inconsistent with the spirit of the Constitution. We have not been referred to, nor are we aware of any provision of the Constitution the spirit of which is opposed to, or inconsistent with, the powers conferred on the appellee by the Act of 1870. To justify Courts in declaring an Act of Assembly void by reason of its unconstitutionality, they must be satisfied that it is in direct and clear conflict with the written Constitution. They have no power to declare it void because it conflicts with their opinions of expediency or justice. The remedy for legislation of such a character is with the Legislature alone.
2nd. Certain decisions in Iowa and Kentucky have been cited by the appellant’s counsel to show that when land is remote from the city and used alone for farming purposes, it cannot be made liable to taxation for the support of the city government, although included within the city limits. These authorities only go to the extent of deciding that *79where such property is not benefited by the city government it should not be made to contribute to its support. The power to assess and levy taxes for the support of the government has been lodged in the legislative branch of the government, subject only to such limitations as have been imposed by the Constitution of the State. For the purposes of local government, the Legislature has thought proper to clothe the appellee with the authority to .levy taxes within certain limits, as provided by the 176th section of the Act of 1870, which limits are therein specifically defined. It appears that the property upon which the taxes have been assessed and levied in this case, lies within those limits, and that said taxes are such as the appellee is authorized by its charter to assess and levy. Whatever may have been the decisions of Courts in other States, we are clearly of opinion that, so long as the power of taxation, conferred upon the appellee, is not in contravention with some provision of the Constitution, and its exercise is kept within the limits prescribed by law, the Courts have no right to interfere by injunction to restrain the exercise of the power. Whether the power was wisely or unwisely bestowed, or the mode in which it has been exercised is just or unjust, and burdensome upon the citizen, are questions with which the Courts have do right to deal, but are within the exclusive control of the Legislature.
(Decided 1st March, 1876.)
The order appealed from will therefore be affirmed and the bill of complaint dismissed.

Order affirmed, and bill dismissed.